     Case 2:18-cv-02959-JAM-DB Document 11-1 Filed 03/04/19 Page 1 of 1



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10    JERRY KRAUS,                                 Case No. 2:18-CV-02959-JAM-DB
11
                  Plaintiff,                       [Proposed] Order re: Joint
12                                                 Notice of Settlement and
        v.                                         Request to Vacate All Currently
13                                                 Calendared Dates
      CITY OF VALLEJO; and Does 1-10,
14
15                Defendants.
16
17           The Parties report that they have reached terms of settlement in this
18   matter and have requested that all currently set dates be taken off calendar
19   pending finalization of the settlement agreement, completion of the
20   settlement’s payment term and filing of a stipulation of dismissal.
21           Based on the representations of the Parties, IT IS ORDERED THAT:
22           1.       The Parties file a stipulation of dismissal within ninety (90) days;
23           2.       All currently set dates be taken off calendar.
24
25
     Dated:
                                          Honorable John A. Mendez
26
                                          United States District Judge
27
28
